People v Bisono (2021 NY Slip Op 04235)





People v Bisono


2021 NY Slip Op 04235


Decided on July 7, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 7, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
LEONARD B. AUSTIN
COLLEEN D. DUFFY
LINDA CHRISTOPHER, JJ.


2016-06942
 (Ind. No. 1917/15)

[*1]The People of the State of New York, respondent,
vJose L. Bisono, appellant.


Paul Skip Laisure, New York, NY (A. Alexander Donn of counsel), for appellant.
Melinda Katz, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, and Christopher Blira-Koessler of counsel; Bijan J. Torabi on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County (Stephen A. Knopf, J.), imposed May 26, 2016, upon his plea of guilty, on the ground that the sentence was excessive. By decision and order dated October 23, 2019, this Court affirmed the sentence (see People v Bisono, 176 AD3d 1092). On December 15, 2020, the Court of Appeals reversed the decision and order of this Court and remitted the matter to this Court for consideration of issues raised but not determined on the appeal to this Court (see People v Bisono, 36 NY3d 1013). Justice Duffy has been substituted for former Justice Roman (see 22 NYCRR 1250.1[b]).
ORDERED that, upon remittitur from the Court of Appeals, the sentence is affirmed.
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
DILLON, J.P., AUSTIN, DUFFY and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court